EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Specification page 9 line 9, “bonding face” has been changed to read 
--binding face--;
Specification page 9 line 15, “bonding body” has been changed to read 
--binding body--;
Specification page 10 line 15, “bonding body” has been changed to read 
--binding body--.
ALLOWABLE SUBJECT MATTER
Claims 1-10 are pending and allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Tsuboi et al. (US 2018/0035860 A1) teaches a self-propelled electronic device comprising: a housing; drive wheels that enable the housing to travel; a travel control unit that controls travel of the housing; and a periphery detection sensor that detects a region around the housing where the device is unable to travel, wherein the drive wheels include a left drive wheel and a right drive wheel which are independently driven, and the travel control unit: causes the left drive wheel and the right drive wheel to move backward in such a manner that an amount of rotation of the left drive wheel is smaller than an amount of rotation of the right drive wheel, when the 
In regarding to independent claim 1, Tsuboi taken either individually or in combination with other prior art of record fails to teach or render obvious a robot trapping detecting device comprising the sensing module being connected with the supporting component, and the sensing module having a sensing space between the sensing module and the sensed body to sense the sensed body. 
In regarding to independent claim 6, Tsuboi taken either individually or in combination with other prior art of record fails to teach or render obvious a robot trapping detecting device comprising the sensing module being pivotally connected with the shaft body, and a sensing space is disposed between the sensing module and the sensed body to sense the sensed body. 
In regarding to independent claim 8, Tsuboi taken either individually or in combination with other prior art of record fails to teach or render obvious a robot trapping detecting device comprising the sensing module being disposed adjacent to the driving gear, and sensing space is disposed between the sensing module and the sensed body to sense the sensed body. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Cheung whose telephone number is (571) 272-6705.  The examiner can normally be reached on Monday, Tuesday and Thursday from 10:00 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christian Chace, can be reached on (571) 272-4190.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-6705	(Draft Communications)

	
	/MARY CHEUNG/           Primary Examiner, Art Unit 3665                                                                                                                                                                                             	January 12, 2021